Title: Observations [July 1768]
From: Washington, George
To: 




July 2d. Finishd going over my Corn ground in the Neck—both with the Plows & Hoes.
 


4. Began to cut my Wheat at the Mill—but upon examination, finding it too green desisted.
Note, upon looking into my Wheat the Rust was observd to be more or less in it all—but, except some at Doeg Run it was thought no great damage woud follow as the Wheat was rather too forward.
 


5. Jonathan Farmer coming down last Night, & examining my Wheat to day was of opinion that some of Muddy hole field was fit, at least might be cut with safety. Accordingly began it with himself 3 other White Men & 4 Negroe Cradlers letting the grain lye upon the stubble abt. 2 days to dry.


   
   The three white cradlers were Eliab Roberts, Abner Roberts, and Andrew Jones. The text clearly reads Jonathan “Farmer,” but GW meant to write Jonathan Palmer, who was hired as head harvester for 10s. per day (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 274, 277).



 


8. Began to cut the Wheat at the Mill in the field round the Overseers House which was cut, & abt. 4 Acres in the other this day by 10 and sometimes 11 Cradlers which were all that worked amounting in the whole to abt. 40 Acres.
 


9. Six and sometimes 7 Cradlers, cut the remainder of the field (abt. 28 Acres) on this side to day.
The Wheat at Muddy hole, was (that is all that was cut down) got into Shocks by 11 Oclock to day—and abt. ¾ of the field round the Overseers House at the Mill.
Pulld the Flax at Muddy hole.


   
   On this day GW paid off Abner Roberts and Andrew Jones, giving them a total of £3 1s. 6d. for their work (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 274).



 



11 & 12th. Pulld the Flax at home.
Got in the most of the Mill Wheat but was prevented finishing by Rain.
Three white Men (Cradlers) cut down abt. 10 or 12 Acres of Muddy hole Wheat.
Hands Went to Muddy hole & finishd Harvesting the Wheat there—that is cutting & securing it in shocks.


   
   The three white cradlers were Jonathan Palmer, Eliab Roberts, and Robert Langley.



 


13. Some hands went & got the residue of the Mill Wheat into the House & all the Rest with the Cradlers went into the Neck & cut down & securd little more than 20 Acres of Wheat.
 


14. The hands from the Mill joind the others, & altogether finishd the Cut of Wheat (containing 50 Acres) at the Orchard point great part of which was very thick, Rank, & heavy Cuttg.
 


15. Began cuttg. the Wheat next to it on the Riverside. Abt. One Oclock was stopd by Rain which continued the whole afternoon.
 


16. Finishd this cut, & began the one next to the House. This day it also Raind & stopd the Harvest abt. an hour or two.
 


17. Dischargd three Cradlers keepg. only Jonathan Palmer & Eliab Roberts.


   
   The three discharged cradlers, each of whom was paid 5s. per day, were David Kinsey, paid for 2 days of work; William Black, for 1¾ days; and Robert Langley, for 6 days (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 274).



 


18. Nine Cradlers at work including the two white men.
 


20th. About 11 Oclock finished Harvesting the Wheat in the Neck; that is cutting it down, & securing it shocks. In the whole, allowing for the time lost by Rain we were six days doing it.
About 2 Oclock in the Afternoon began to cut the Field at Doeg Run containing 150 Acres with 10 Cradlers—3 of them sorry hands.
 


21. Finishd one quarter of the above field abt. 2 Oclock.
Note this cut was, in places, greatly injured by the Rust.
 



22. About 2 Oclock finishd another Cut in this field being of the same Size of the last. This was also injured by Rust—as well as by the frosts.
 


23. At 12 Oclock finishd the third cut of 37½ Acres at Doeg Run & clapd into the last one.
 


25. Finishd the last cut abt. One Oclock this day (Monday) part of wch. was much hurt by the Rust—& cut down the small piece at home & securd it.
Note—from the most accurate experiments I coud make this year, upon Wheat siezd with the Rust before it is fully formd & beginning to Harden, it appears to be a matter of very little consequence whether it is cut down so soon as it is siezd with this distemper (I mean the parts of the field that are so)—or suffered to Stand—for in either case the grain perishes & has little or no flower in it. That indeed wch. is sufferd to stand may gain a little, & but a little in respect to the grain & the other in respect to the straw so that I think it is nearly equal wch. of the two methods is followed.
Note also—from this year’s experiments, it appears certain that Wheat may be cut down (suffering it to take a day or two’s Sun) much Sooner than it generally is. I took Wheat of three differt. degrees of Ripeness i.e., some whose Straw and head was green (but the grain of full size and Milky)—some whose Straw from the upper joint was colouring—and some that the Straw from the said joint was col[ore]d but the Knots (at the Joints) Green, & observd after they had lain 2 or 3 days in the sun that the grain of the first was but little shrunk—the 2d. scarce perceptable—& the last plump & full by wch. it evidently appear’s that to cut Wheat Knot green is not only safe but the most desirable state it can be cut in—& that where there is a large qty. the question is, whether it may not be better to begin while the wheat is colouring from the upper joint as the grain will loose but little (if any) than to cut it in an overripe state when it may loose a good deal more by shattering. For my part I am clear it is better to cut it green & shall have no reluctance to practice where the whole cannot be cut at the exact period one woud choose it.
 


26. Began to cut my Timothy Meadow.


   
   GW discharged Eliab Roberts today, paying him £5 13s. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 277).



 


30. Finished Do. & got into Stacks without damage.

About the 27 and 28 Sowed some Turnep Seed in Corn Ground at Morris’s—that is at Doeg Run Plann.
Memm. On the 30th. of this Month I agreed with Jonathan Palmer to come and Work with my Carpenters; either at their Trade—Cowpering—or, in short at any thing that he may be set about—In consideration of which, I am to pay him £40 pr. Ann. allow him 400 lbs. of Meat & 20 Bushels of Indian Corn. I am also to allow him to keep two Milch Cows (one half of whose Increase I am to have) and to have Wheat for which he is to pay. He is to be allowed a Garden & I am to get the old dwelling House at Muddy hole repaird for him. I am also to take his Waggon at £17, if he brings it free from damage and it is no older than he says—that is about a 12 Month. Note he is to be here as early as possible in April—if not in March.


   
   On this day GW paid Edmund Palmer 17s. for 1 day of cradling and 4 days of mowing. He also settled accounts with his head harvester, Jonathan Palmer, who was paid £6 for 18 days of cradling and 4 days of mowing, plus a bonus of £1 4s. “in considn. of his g[oo]d. behaviour” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 277). The contract with Palmer is typical of the time: while the form is standard, the content, being the product of bargaining by both sides, reflects the particular strengths and needs of each party. Such contracts were usually annual, and their renegotiation tended to reflect the changed circumstances of one or both parties.



   
   cowpering: an older spelling of coopering.



